Judgment, Supreme Court, Bronx County (William Donnino, J.), rendered July 30, 1998, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 459).
We perceive no basis for reduction of sentence. Concur— Rosenberger, J. P., Nardelli, Ellerin, Wallach and Rubin, JJ.